DETAILED ACTION

Claims 1-18 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borkur Sigurbjornsson (US 2009/0265315 A1).
	As per claim 1, Sigurbjornsson teaches “a categorization, indexing and reporting system, comprising: a processor, memory; an input subsystem to interact with the processor and memory to receive a plurality of digital pages having sheet name notations thereon,” ([0006-0007], [0025], [0033-0035]); 
“a categorization subsystem to: categorize each sheet name notations that refers to a primary sheet name notation purported to be on another of the plurality of digital pages as a reference sheet name notation, ([0006-0007], [0025], [0033-0035]) and 
“categorize each sheet name notation as a primary sheet name notation that is not categorized as a reference sheet name notation,” ([0006-0007], [0025], [0033-0035]); 
an indexing subsystem to generate a digitally accessible electronic index that: 
“associates each primary sheet name notation with one of the plurality of digital pages, ([0006-0007], [0025], [0033-0035]) and 
associates each reference sheet name notation with 
(i) the digital page on which it is located, ([0006-0007], [0025], [0033-0035]) and 
(ii) the primary sheet name notation to which it refers,” ([0006-0007], [0025], [0033-0035]); 
an error identification subsystem to identify at least one reference sheet name notation that refers to a primary sheet name notation that is not in the electronic index as an erroneous reference sheet name notation,” ([0006-0007], [0025], [0033-0035]); and 
“a reporting subsystem to generate a report of the electronic index that identifies each erroneous reference sheet name notation and the digital page on which it is located, ([0006-0007], [0025], [0033-0035])
“wherein the report includes at least one primary sheet name notation referenced by at least two reference sheet name notations on different, non-sequential digital pages,” ([0006-0007], [0025], [0033-0035]). 
	As per claim 2, Sigurbjornsson further shows “wherein the reporting subsystem is configured to identify the digital page on which each erroneous reference sheet name notation is located by providing the primary sheet name notation of the digital page on which the erroneous reference sheet name notation is located,” ([0006-0007], [0025]).
	As per claim 3, Sigurbjornsson further shows “wherein the generated electronic index includes a first primary sheet name notation on a first digital page referred to by (1) a first reference sheet name notation on a second digital page and (2) a second reference sheet name notation on a third digital page, ([0025], [0033-0035]). and
“wherein the system further comprises a backlink generation module to create a backlink for the first primary sheet name within the electronic report with hyperlinks to each of the first reference sheet name notation and the second reference sheet name notation,” ([0025], [0033-0035])..
	As per claim 4, Sigurbjornsson further shows “wherein the first digital page, the second digital page, and the third digital page are interspersed and non-sequential within the plurality of digital pages,” ([0006-0007], [0025]).
	As per claim 5, Sigurbjornsson further shows “wherein the electronic report further comprises backlink information associated with at least one of the primary sheet name notations, ([0033-0035])
“wherein the backlink information associated with each respective primary sheet name notation comprises a report of plurality of digital pages, listed by primary sheet name notations, that include reference sheet name notations that reference each respective backlinked primary sheet name notation,” ([0033-0035]).
	As per claim 6, Sigurbjornsson further shows “wherein the selectively viewable backlink information is viewable by a user in response to a mouse-over on the backlinked primary sheet name notation, such that by mousing-over on the backlinked primary sheet name notation, the user is able to view a list of primary sheet name notations of digital pages that include reference sheet name notations thereon that refer to the backlinked primary sheet name notation within the report,” ([0025], [0033-0035]).
	As per claim 7, Sigurbjornsson further shows “wherein one of the plurality of digital pages comprises an index sheet of primary sheet names within the plurality of digital pages, and wherein the reporting module is further configured to generate a report of the primary sheet names identified within the plurality of digital pages that are not listed within the index sheet,” ([0025], [0033-0035]).
	As per claim 8, Sigurbjornsson teaches  “a system, comprising”:
“a computing device comprising a processor and memory; an input module to interact with the processor and memory of the computing device to receive a plurality of digital pages having machine-encoded sheet name notations thereon, including primary sheet name notations and reference sheet name notation, wherein each reference sheet name notation refers to a primary sheet name notation presumably on another of the plurality of digital pages,” ([0006-0007], [0025], [0033-0035]); and
“a reporting module to generate an electronic report that identifies each primary sheet name notation and each reference sheet name notation within the plurality of digital pages, wherein the primary sheet name notations are non-sequentially located within the plurality of digital pages,” ([0006-0007], [0025], [0033-0035]).
	As per claim 9, Sigurbjornsson further shows “an indexing module to generate a digitally accessible electronic index in a non-transitory computer readable medium that:
associates each identified primary sheet name notation with one of the plurality of digital pages, ([0006-0007], [0025], [0033-0035]) and
“associates each reference sheet name notation with the primary sheet name notation on which it is identified, ([0006-0007], [0025], [0033-0035])
“wherein the reporting module is further configured to generate a report of the electronic index that identifies each reference sheet name notation that refers to a primary sheet name notation that is not in the electronic index,” ([0006-0007], [0025]).
	As per claim 10, Sigurbjornsson further shows “an error identification subsystem to identify each reference sheet name notation that refers to a primary sheet name notation that is not in the electronic index as an error, and wherein the reporting module is further configured to identify each error within the electronic report,” ([0006-0007], [0033-0035]).
	As per claim 11, Sigurbjornsson further shows “wherein the electronic report includes at least one primary sheet name notation referenced by at least two reference sheet name notations on different digital pages,” ([0006-0007], [0025], [0033-0035]).
	As per claim 12, Sigurbjornsson further shows “wherein the generated electronic index includes a first primary sheet name notation on a first digital page referred to by (1) a first reference sheet name notation on a second digital page and (2) a second reference sheet name notation on a third digital page, (([0025], [0033-0035]). and
“wherein the system further comprises a backlink generation module to create a backlink for the first primary sheet name within the electronic report with hyperlinks to each of the first reference sheet name notation and the second reference sheet name notation,” ([0025], [0033-0035]).
	As per claim 13, Sigurbjornsson further shows “wherein the first digital page, the second digital page, and the third digital page are interspersed and non-sequential within the plurality of digital pages,” ([0006-0007], [0025]).
	As per claim 14, Sigurbjornsson further shows “wherein the electronic report further comprises backlink information associated with at least one of the primary sheet name notations, ([0033-0035])
“wherein the backlink information associated with each respective primary sheet name notation comprises a report of plurality of digital pages, listed by primary sheet name notations, that include reference sheet name notations that reference each respective backlinked primary sheet name notation,’ ([0033-0035]).
	As per claim 15, Sigurbjornsson further shows “wherein the selectively viewable backlink information is viewable by a user in response to a mouse-over on the backlinked primary sheet name notation, such that by mousing-over on the backlinked primary sheet name notation, the user is able to view a list of primary sheet name notations of digital pages that include reference sheet name notations thereon that refer to the backlinked primary sheet name notation within the report,” ([0025], [0033-0035]).
	As per claim 16, Sigurbjornsson further shows “wherein one of the plurality of digital pages comprises an index sheet of primary sheet names within the plurality of digital pages, and wherein the reporting module is further configured to generate a report of the primary sheet names identified within the plurality of digital pages that are not listed within the index sheet,” ([0025], [0033-0035]).
	As per claim 17, Sigurbjornsson teaches  “a non-transitory computer readable storage medium storing instructions that, when executed by a processor, are configured to cause the processor to:
“receive a plurality of digital pages having machine-encoded text, wherein the machine-encoded text of the plurality of digital pages includes a plurality of notations, including primary sheet name notations and reference sheet name notations, wherein each reference sheet name notation refers to a primary sheet name notation on another of the plurality of digital pages,” ([0006-0007], [0025], [0033-0035]); and
“generating a digitally accessible electronic index in a non-transitory computer-readable medium that associates each identified primary sheet name notation with one of the plurality of digital pages, and associates each reference sheet name notation with (1) the digital page on which it is located and (ii) the primary sheet name notation to which it refers, ([0006-0007], [0025], [0033-0035])
“wherein the electronic index includes at least one primary sheet name notation referred to by multiple reference sheet name notations on different, non-sequential digital pages,” ([0006-0007], [0025], [0033-0035]).
	As per claim 18, Sigurbjornsson further shows “wherein the electronic index identifies each reference sheet name notation that refers to a primary sheet name notation that is not in the electronic index,” ([0006-0007], [0025]).





                                               Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                                          




                                            Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 03, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153